Citation Nr: 1527134	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-15 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent assigned to an original grant of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy for approximately two weeks in July 1998, and thereafter from January 2001 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, granted the Veteran service connection and a 10 percent rating for migraine headaches, effective September 16, 2010.  The Veteran appeals the initial 10 percent rating assigned for her service-connected migraines.  Accordingly, VA must consider assignment of staged ratings for different periods of time, based on the facts found, for the period commencing from September 16, 2010, the initial effective date of the compensation award.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in St. Petersburg, Florida.]  

For the reasons that will be discussed in detail below in the REMAND portion of this decision, the issue of entitlement to an initial evaluation in excess of 10 percent for migraine headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and her representative will be notified by VA if any further action on their part is required. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


REMAND

As relevant, the Board observes that the most current assessment of the severity of the Veteran's migraine headaches was a VA medical examination conducted in September 2010.  In correspondence received from the Veteran in support of her claim, and in a March 2015 brief on appeal from her appointed representative, these collectively present the assertion that the Veteran's service-connected migraine headaches were not only more disabling than that which is contemplated in the 10 percent rating initially assigned, but that the migraines have also increased in severity since the latest VA examination of record, which was conducted over four-and-a-half years prior to this writing.  

The United States Court of Appeals for Veterans' Claims (Court) has held that fulfillment of the VA's duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Fenderson v. West, 12 Vet. App. 119 (1999).  Where the record does not reveal the current state of the veteran's disability, the fulfillment of VA's statutory duty to assist requires a thorough and contemporaneous medical examination.  Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Furthermore, where a veteran claims that his/her disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his/her current condition, VA's duty to assist includes providing a new medical examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Board finds that the issue of entitlement to an initial evaluation in excess of 10 percent for migraine headaches should be remanded to the RO/AOJ so that the Veteran may be provided with the appropriate current clinical evaluation that will present a contemporaneous picture of her present state of impairment and the present level of severity associated with her service-connected migraines.  

Also, the Veteran has indicated that she has received her post-service medical treatment for her migraines from non-VA sources.  Although she has submitted copies of private pharmacy records showing medications prescribed to her for migraines, her claims file does not actually include any private medical records relating to her treatment for this disability.  In addition, the Veteran submitted a May 2014 statement from her employer, State of Florida Department of Children and Families, attesting that she missed work two days per month because of her migraines and that she provided medical documentation to the employer demonstrating that she was unable to work because of her migraines.  The medical documentation referenced by her employer, however, was not associated with her claims file.  The Court has held that, when VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, it must seek to obtain those records.  Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  As the Veteran has indicated the existence of outstanding records of treatment for her migraine headaches that are pertinent to the issue on appeal, on remand, an attempt should be made to obtain these treatment records and, upon receipt, the issue on appeal should then be readjudicated.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining from the Veteran a report of all sources of treatment (both private and VA) for her migraines and all necessary authorizations, the RO should procure the identified outstanding records and associate them with her claims files.  In this regard, the Board is particularly interested in records of private treatment referenced by the Veteran during this appeal-as well as the medical documentation that she submitted to her employer demonstrating that she was unable to work due to her migraines.  [All actions to obtain the requested records should be documented fully in the claims files.]  

2.  Then, the RO should provide the Veteran with the appropriate clinical examination to determine the current severity of her service-connected migraine headaches.

The Veteran's claims files and her relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's migraine headaches should be made in the context of the clinical records associated with the claims files since the most recent compensation examination in September 2010.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's migraine headache disorder currently manifested (best approximated) by characteristic prostrating attacks averaging one in 2 months over the last several months?

(b.)  Is the Veteran's migraine headache disorder currently manifested (best approximated) by characteristic prostrating attacks averaging once a month over the last several months?

(c.)  Is the Veteran's migraine headache disorder currently manifested (best approximated) by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability?

(d.)  The examiner should provide a detailed assessment, accompanied by supportive discussion and commentary, of the impact that the Veteran's migraine headaches has upon her occupational capacity and employability, given her educational and vocational history.

The examiner should provide a complete rationale for all opinions provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain the reason(s) therefor.

3.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 10 percent for migraine headaches, including consideration of whether the facts of the case warrant the assignment of staged ratings for different periods of time, based on the facts found, for the period commencing from September 16, 2010 (i.e., the initial effective date of the compensation award).  

If the maximum benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  She is advised that she has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded prompt treatment. The law requires that remands by the Board and the Court be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

